                                                                           Page 1 of 2


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

EDWARD LEE BASKIN,
         Plaintiff,

v.                                                CASE NO. 3:21cv825-MCR-HTC

P.E. WHITE, et al.,
     Defendants.
_________________________/

                                    O R D E R

         This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 10, 2021, ECF No. 2, which recommends this case be

dismissed without prejudice for Plaintiff’s failure to comply with this Court’s Local

Rules.      The Plaintiff was given time to file objections to the Report and

Recommendation.

         Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.

         Accordingly, it is now ORDERED as follows:

         (1) The Magistrate Judge’s Report and Recommendation, ECF No. 2, is

            adopted and incorporated by reference in this Order.
                                                                Page 2 of 2


     (2) This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s failure

        to comply with this Court’s Local Rules.

     (3) The Clerk is directed to close the file.

     DONE AND ORDERED this 29th day of June 2021.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv825-MCR-HTC
